In an action to recover damages for personal injuries suffered when the doors of appellant’s bus closed upon respondent’s knee, the jury rendered a verdict for $3,250 in favor of respondent. The trial court set aside the verdict and granted a new trial unless appellant stipulate to increase the verdict to $7,000. Order granting respondent's motion to set aside the verdict reversed, without costs, motion denied, without costs, verdict reinstated and judgment directed to be entered thereon. On the evidence, the jury had a basis for finding that such injuries and damages as are attributable to the bus accident are fairly compensable in the amount of $3,250. Nolan, P. J., Adel, Wenzel, MacCrate and Schmidt, JJ., concur.